PER CURIAM.
The final summary judgment under review is reversed and the cause is remanded to the trial court for further proceedings upon a holding that: (a) the final summary judgment was prematurely entered because the plaintiff [Societe Euro-Suisse, S.A.], through no fault of its own, had not completed its discovery in this case, see e. g. *534Cullen v. Big Daddy’s Lounges, Inc., 364 So.2d 839 (Fla.3d DCA 1978); Commercial Bank of Kendall v. Heiman, 322 So.2d 564 (Fla.3d DCA 1975); and (b) the incomplete record before the trial court did not, in any event, conclusively foreclose recovery on the plaintiff’s tort claims as pled in the second amended complaint, see e. g., Peoples Bank in North Fort Myers v. Bob Lincoln, Inc., 283 So.2d 400 (Fla.2d DCA 1973); § 673.409(2), Fla.Stat. (1972); 2 R. Anderson, Uniform Commercial Code 3-409:1 (2 ed. 1971); 5 Fla.Jur.2d “Banks” § 213 (1978).